EXHIBIT 10.55

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (this “Agreement”) is made and effective
this 9th day of December, 2013, by and between Grandparents.com, Inc., a
Delaware corporation, having its principal office at 589 Eighth Avenue, 6th
Floor, New York, NY 10018 (the “Company”) and Mr. Lee Lazarus, residing at
_____________________________ (the “Executive”).

 

NOW, THEREFORE, the parties agree as follows:

 

1.Employment.

 

The Company hereby agrees to employ the Executive as its Chief Operating Officer
and the Executive hereby accepts such employment in accordance with the terms of
this Agreement and the terms of employment applicable to executive employees of
the Company. In the event of any conflict or ambiguity between the terms of this
Agreement and terms of employment applicable to regular employees, the terms of
this Agreement shall control.

 

2.Duties of Executive.

 

The duties of the Executive shall include the performance of all of the duties
typical of the office(s) or position(s) held by the Executive as described in
the bylaws of the Company and such other duties and projects as may be
reasonably assigned by the Chief Executive Officer of the Company (the “CEO”).
The Executive shall devote his full time efforts, ability and attention to the
business of the Company and shall perform all duties in a professional, ethical
and businesslike manner. Nothing herein shall preclude the Executive from
participating as a member of a board of directors or an advisory board of, or
performing services for, any company whose business does not compete with the
business of the Company or with respect to any investment activities so long as
such activities do not, individually or in the aggregate, materially interfere
with the performance of the duties contemplated herein.

 

3.Compensation.

 

In consideration of the services to be rendered by the Executive hereunder, the
Company shall compensate the Executive as follows:

 

A.During the term of this Agreement, the Company shall pay the Executive a base
salary of $195,000 per year (with 5% annual increases), payable in equal
installments according to the Company’s regular payroll schedule. The base
salary that should have been paid during the period from April 1 through
September 30, 2013 (i.e., $97,500) shall be paid to Executive at such time (and
in the same percentage increments, if applicable) as the Company makes similar
payments for back salary owed to other members of senior management. It is
understood that, during the term, Executive base salary will be no worse than
the third highest base salary of employees of the Company and no less than 50%
of the base salary of the CEO and, in the event that it is not, such base salary
of Executive will be increased to the appropriate level of base salary.

 



 

 

 

B.On the date of this Agreement, the Executive shall be granted an option (the
“Option”) which is intended to be an incentive stock option (within the meaning
of the Internal Revenue Code of 1986, as amended (the “Code”)) to purchase
4,000,000 shares (the “Option Shares”) of the Company’s common stock, the option
to purchase 750,000 shares of such Option Shares to be granted pursuant to the
Plan (as defined below) and the option to purchase the remaining 3,250,000
shares of such Option Shares to be granted pursuant to a separate option grant
letter substantially in the form of Exhibit A attached hereto. The Option Shares
shall vest monthly pro rata over a three year period (with such vesting period
to be deemed to have commenced on November 15, 2012) subject to the continued
employment of the Executive pursuant to this Agreement. The Option shall have an
exercise price equal to the market price on the date of this Agreement, subject
to adjustments for stock splits, combinations, recapitalizations and other
events consistent with the terms of the Company’s 2012 Stock Incentive Plan (the
“Plan”). To the extent not already registered, the Company will register the
Option and Option Shares on a Form S-8 Registration Statement (or, if not so
eligible, on another applicable form) as soon as practicable following the date
of this Agreement. In the event of a termination of Executive’s employment by
the Company without Cause (as hereinafter defined) or by Executive with Good
Reason (as hereinafter defined), the Option shall remain outstanding until the
third anniversary of the date of termination or December 9, 2023 whichever is
earlier. In the event of a termination of Executive’s employment by the Company
with Cause or by Executive without Good Reason, all unvested Options shall
expire and Executive shall have 90 days from the date of such termination to
exercise vested options, after which remaining vested options shall expire.

 

4.Benefits.

 

A.Holidays. The Executive will be entitled to the same holiday schedule as
provided to other officers of the Company as set forth in the Company’s
employment benefits plan, as may be modified from time to time. The Company will
notify the Executive on or about the beginning of each calendar year with
respect to the holiday schedule for the coming year.

 

B.Vacation. The Executive shall be entitled to four (4) weeks paid vacation days
in each calendar year.

 

C.Sick Leave. The Executive shall be entitled to sick leave and emergency leave
according to the regular policies and procedures of the Company. Additional sick
leave or emergency leave over and above paid leave provided by the Company, if
any, shall be unpaid and shall be granted at the discretion of the CEO.

 

D.Medical and Group Life Insurance. The Company agrees to include the Executive
in the group medical and hospital plan of the Company and provide group life
insurance for the Executive at no charge to the Executive during the term of
this Agreement. However, the Executive shall receive same benefits as other
officers of the Company. The Executive shall be responsible for payment of any
federal or state income tax imposed on these benefits.

 

E.Bonus, Incentive, Pension and Profit Sharing Plans. The Executive shall be
entitled to participate in all bonus, incentive, pension or profit sharing plan
or other type of additional benefits provided by the Company for the benefit of
officers or regular employees or both.

 

F.Expense Reimbursement. The Executive shall be entitled to reimbursement for
all reasonable expenses, including travel and entertainment, incurred by the
Executive in the performance of the Executive’s duties. The Executive will
maintain records and written receipts as required by Company policy.

 



2

 



  

5.Term and Termination.

 

A.The term of this Agreement shall commence on the date of this Agreement and
shall continue in effect until the third anniversary of the date of this
Agreement. Thereafter, this Agreement shall be renewed automatically (on the
same terms which shall include a new equity grant on equivalent terms as
provided in Section 3(B)) for up to two additional three-year terms unless the
Company or the Executive shall provide its/his written notice of intention not
to renew this Agreement no later than ninety (90) days prior to the end of the
then effective term.

 

B.The Company may terminate the Executive for cause as defined in this
paragraph. Cause is defined as: the Executive (i) has committed willful
misconduct or been grossly negligent in performing his material obligations owed
to the Company in this Agreement, or (ii) is convicted of a criminal act of
moral turpitude. The Company may terminate this Agreement for Cause upon thirty
(30) day’s prior written notice to the Executive detailing the events that the
Company believes constitutes Cause. In the event of termination of this
Agreement pursuant to this paragraph, the Executive shall be paid only (i) at
the then applicable base salary rate and (ii) any accrued bonus or benefit, in
each case, up to and including the date of termination, as well as reimbursement
for expenses. In the event of termination of the Executive pursuant to this
paragraph, the Company may immediately relieve the Executive of all duties and
immediately terminate this Agreement, provided that the Company shall pay the
Executive at the then applicable base salary rate to the termination date
included in the Company’s original termination notice.

 

C.The Executive may terminate this Agreement at the Executive’s discretion by
providing at least thirty (30) days prior written notice to the Company. In the
event of termination by the Executive pursuant to this paragraph, the Company
may immediately relieve the Executive of all duties and immediately terminate
this Agreement, provided that the Company shall pay the Executive at the then
applicable base salary rate to the termination date included in the Executive’s
original termination notice.

 

D.In the event the Company is acquired, or is the non-surviving party in a
merger, or sells all or substantially all of its assets or sells more than forty
(40%) percent of the outstanding common shares of the Company in one or a series
of transactions, the Company agrees to make a lump sum payment to the Executive
in the amount of $400,000 on the closing date and all unvested options held by
Executive shall immediately vest and become exercisable.

 



3

 

 

E.In the event that any payments made and/or benefits provided to the Executive
under this Agreement or otherwise (the "Payments") are subject to any excise
taxes imposed by Section 4999 of the Code (the "Excise Taxes"), the Company
shall pay the Executive such additional cash payment(s) (hereinafter
collectively called the “Gross Up Payment”) such that the net amount that the
Executive would retain after deduction and/or payment of any Excise Taxes on the
Payments, and any interest and/or penalties assessed by the Internal Revenue
Service with respect to the Excise Taxes, and taking into account the tax
consequences of all additional cash payments made by the Company pursuant to
this Section 5E, shall be equal to the aggregate value of Payments. The
determination of whether such Excise Taxes are payable and the amount thereof
shall be based upon the opinion of counsel selected by the Company and
acceptable to the Executive. Any such additional cash payment by the Company
shall be paid by the Company to the Executive in one lump sum cash payment one
hundred and eighty (180) days following the determination that such payments are
due.

 

F.In the event the Company terminates the Executive without Cause or the
Executive resigns his employment for Good Reason, the Company shall pay to the
Executive on or not more than 30 days before the date of termination: (i)
Executive’s unpaid salary and vacation amounts through the end of the term of
this Agreement, (ii) a lump sum cash payment equivalent to Executive’s annual
salary, (iii) a lump sum cash payment equivalent to any awarded but unpaid
bonuses, (iv) COBRA payments for one year, (v) to the extent not already vested,
all warrants and options provided to the Executive shall vest and options shall
remain outstanding for three years or, if earlier, until the originally
scheduled expiration date), and (vi) all restricted shares held by Executive,
and all shares obtained by Executive via exercise of warrants and options, shall
immediately, without any further condition or qualification, be registered by
the Company if they were not previously registered. For the purposes of this
Agreement, “Good Reason” shall mean: (a) Executive no longer reports directly to
the CEO, (b) there has been a diminution in Executive’s title, powers, duties,
or responsibilities, (c) Executive no longer holds the position of Chief
Operating Officer, (d) the Company’s material breach of any provision of this
Agreement, (e) the Company fails to pay or make any payment, award, or grant
provided for in this Agreement, (f) the Company gives notice of its intention
not to renew this Agreement, or (g) the Company relocates Executive’s place of
work outside of 25 miles from midtown Manhattan. Good Reason shall not exist
hereunder unless the Executive provides notice in writing to the Company of the
existence of a condition described above within a period not to exceed 90 days
of the initial existence of the condition, upon the notice of which the Company
does not remedy the condition within thirty (30) days of receipt of such notice
(if susceptible to cure) and the Executive actually terminates his employment
within two years of the occurrence of such condition.

 

6.Employee Covenants.

 

A.Unauthorized Disclosure. The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, “Unauthorized Disclosure” shall mean disclosure by the Executive
without the prior written consent of the CEO of the Company to any person or
entity, other than an employee of the Company or a person or entity to whom
disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of his duties as an executive officer of the
Company, of any confidential information relating to the business or prospects
of the Company including, but not limited to, any confidential information with
respect to any of the Company’s customers, products, methods of distribution,
strategies, business and marketing plans and business policies and practices,
except (i) to the extent disclosure is or may be required by law, by a court of
law or by any governmental agency or other person or entity with apparent
jurisdiction to require him to divulge, disclose or make available such
information or (ii) in confidence to an attorney or other advisor for the
purpose of securing professional advice concerning the Executive’s personal
matters provided such attorney or other advisor agrees to observe these
confidentiality provisions. Unauthorized Disclosure shall not include the use or
disclosure by the Executive, without consent, of any information known generally
to the public or known within the Company’s trade or industry (other than as a
result of disclosure by him in violation of this paragraph). This
confidentiality covenant has no temporal, geographical or territorial
restriction.

 

4

 

  

B.Non-Competition. If the Company terminates Executive for Cause or if Executive
terminates without Good Reason, then for a period of one (1) year following
termination of this Agreement, the Executive shall not, directly or indirectly,
without the prior written consent of the Company, own, manage, operate, join,
control, be employed by, consult with or participate in the ownership,
management, operation or control of, or be connected with (other than as a 5% or
less stockholder, partner, or beneficial owner) any business competitive to the
Company as of the date of termination of this Agreement.

 

C.Non-Solicitation. If the Company terminates Executive for Cause or if
Executive terminates without Good Reason, then for a period of one year after
termination of his employment, the Executive shall not, either directly or
indirectly, alone or in conjunction with another person, interfere with or harm,
or attempt to interfere with or harm, the relationship of the Company, its
subsidiaries and/or affiliates, with any person who at any time was an employee,
advisor, consultant or agent of the Company as of the date of termination of
this Agreement.

 

D.Remedies. The Executive agrees that any breach of the terms of this Section
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law, and further agrees that in the
event of said breach or any threat of breach, the Company shall be entitled to
seek an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive, in addition to any
other remedies to which the Company may be entitled at law or in equity. The
Executive and the Company further agree that the provisions of the covenants not
to compete and solicit are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein.
Should a court or arbitrator determine, however, that any provision of the
covenants is unreasonable, either in period of time, geographical area, or
otherwise, the parties hereto agree that the covenants should be interpreted and
enforced to the maximum extent which such court or arbitrator deems reasonable.

 

7.Company Covenants.

 

A.To the greatest extent permitted by Delaware General Corporation Law §145, and
subject to the provisions thereof, if Executive is a party or is threatened to
be made a party to any threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative by reason
of the fact that Executive is or was a director, officer, employee or agent of
the Company, or is or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
limited liability company, trust or other enterprise, Executive shall be
entitled to indemnification against, and advancement of, expenses (including
attorneys’ fees and expenses as and when incurred), judgments, fines, and
amounts paid in settlement actually and reasonably incurred by Executive in
connection with such action, suit or proceeding. The indemnification and
advancement provided by, or granted pursuant to, this Section 7 shall not be
deemed exclusive of any other rights to which Executive may be entitled under
any bylaw, agreement, vote of shareholders or disinterested directors or
otherwise, both as to action in Executive’s person’s official capacity and as to
action in another capacity while holding such office. In addition, to the rights
set forth in this Section 7, Executive shall be entitled to indemnification
and/or advancement rights no less favorable that such rights granted to other
senior executives of the Company. This Section 7 shall survive the termination
or expiration of this Agreement for any reason.

 

5

 

  

B.As of the date this Agreement is executed, the Company shall have secured and
thereafter shall maintain in force a Directors and Officers liability insurance
policy with a face amount of $10,000,000, covering Executive for all claims made
against Executive during, and against Executive in respect of, the period he is
a director, officer, or employee of the Company. This Section 7 shall survive
the termination or expiration of this Agreement for any reason.

 

C.After the date hereof, promptly at such times required by the Securities and
Exchange Act of 1934, as amended (the “1934 Act”), the Company shall assist the
Executive with timely filing under any applicable rule under the 1934 Act
relating to Executive’s ownership or disposition of Company securities. The
Company will make its counsel available to Executive to discuss whether a
transaction effected by or in favor of Executive requires a filing or amendment
and to assist in the preparation and filing of any such filing or amendment and
the Company will pay for all expenses, including, without limitation, legal fees
and expenses incurred in connection with such filings and amendments.

 

8.Notices.

 

Any notice required by this Agreement or given in connection with it shall be
deemed to have been given if delivered in writing personally or by certified
mail, postage prepaid, or recognized overnight delivery services to the
appropriate party at the address set forth below, or at such other address as
each party may designate in writing to the other:

 

If to the Company:

 

Grandparents.com, Inc.

589 Eighth Avenue, 6th Floor

New York, NY 10018

 

with a copy to:

 

Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022

Attention: Jason Saltsberg

 

6

 

  

If to the Executive:

 

Lee Lazarus

                                                                         
                                                                         

  

9.Final Agreement; Modifications.

 

This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.

 

10.Governing Law.

 

This Agreement shall be construed and enforced in accordance with the laws of
the State of New York.

 

11.Headings.

 

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meanings or intent.

 

12.No Assignment.

 

Neither this Agreement nor any interest in this Agreement may be assigned by the
Executive or the Company without the prior express written approval of the other
party, which may be withheld by such party at its or his absolute discretion.
Notwithstanding the foregoing, (1) the Company may assign this Agreement to a
successor by merger, consolidation or sale of all or substantially all of its
assets so long as such successor assumes and agrees to be bound by all of the
provisions of this Agreement and (2) in the event of Executive’s death, this
Agreement will be binding upon and inure to the benefit of the Executive’s legal
representatives.

 

13.Severability.

 

If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
tents, will remain in full force and effect as if such invalid or unenforceable
term had never been included.

 

14.Arbitration.

 

In the event of any controversy or claim between the Company or any of its
affiliates and the Executive arising out of or relating to this Agreement, if
either party delivers to the other party a written demand for arbitration of a
controversy or claim, then such claim or controversy shall be submitted to
binding arbitration. The binding arbitration shall be administered by the
American Arbitration Association under its Commercial Arbitration Rules. The
arbitration shall take place in New York, NY. Each of the Company and the
Executive shall appoint one person to act as an arbitrator, and a third
arbitrator shall be chosen by the first two arbitrators (such three arbitrators,
the “Panel”). The Panel shall have no authority to award punitive damages
against the Company or the Executive. The Panel shall have no authority to add
to, alter, amend or refuse to enforce any portion of the disputed agreements.
The Company and the Executive each waive any right to a jury trial or to
petition for stay in any action or proceeding of any kind arising out of or
relating to this Agreement.

 

7

 

  

15.Expenses/Attorneys’ Fees.

 

The prevailing party shall be awarded all costs and expenses of the proceeding,
including, without limitation, attorneys’ fees, filing and service fees, witness
fees and arbitrators’ fees. If arbitration is commenced, the arbitrators will
have full authority and complete discretion to determine the “prevailing party"
and the amount of costs and expenses to be awarded. Amounts payable hereunder
shall be paid within 30 days after such determination is made.

 

16.Board Membership.

 

Subject to its fiduciary duties, during the Term, the Company shall recommend
Executive to the Board for election as a member of the Board of Directors.

 

17.Section 409A of the Code.

 

(i)           General. It is intended that payments and benefits made or
provided under this Agreement shall comply with Section 409A of the Code or an
exemption thereto. Any payments that qualify for the “short-term deferral”
exception, the separation pay exception or another exception under Section 409A
of the Code shall be paid under the applicable exception. For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation for purposes of applying the exclusion under
Section 409A of the Code for short-term deferral amounts, the separation pay
exception or any other exception or exclusion under Section 409A of the Code.
All payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” under Section 409A of the Code
to the extent necessary in order to avoid the imposition of penalty taxes on the
Executive pursuant to Section 409A of the Code. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment under this
Agreement.

  

(ii)           Reimbursements and In-Kind Benefits. Notwithstanding anything to
the contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit.

  

8

 

 

(iii)           Delay of Payments. Notwithstanding any other provision of this
Agreement to the contrary, if Executive is considered a “specified employee” for
purposes of Section 409A of the Code (as determined in accordance with the
methodology reasonably established by the Company as in effect on the date of
Executive’s separation from service (as determined in accordance with Section
409A of the Code)), any payment that constitutes nonqualified deferred
compensation within the meaning of Section 409A of the Code that is otherwise
due to Executive under this Agreement during the six-month period immediately
following the Executive’s separation from service on account of the Executive’s
separation from service shall be accumulated and paid to Executive with interest
at the Prime Rate (as reported in the Wall Street Journal) plus two percentage
points on the first business day of the seventh month following his separation
from service (the “Delayed Payment Date”). If Executive dies during the
postponement period, the amounts and entitlements delayed on account of Section
409A of the Code shall be paid either to the Executive’s beneficiary or the
personal representative of his estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of Executive’s death.

 

(iv)           Separation from Service. Despite any contrary provision of this
Agreement, any references to termination of employment or date of termination
shall mean and refer to the date of Executive’s “separation from service,” as
that term is defined in Section 409A of the Code and Treasury regulation Section
1.409A-1(h).

  

[Signatures follow on next page]

 



9

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the first
date written.

 

  GRANDPARENTS.COM, INC.         By:  /s/ Steve Leber     Steve Leber    
Co-Chief Executive Officer         EXECUTIVE           /s/ Lee Lazarus     Lee
Lazarus

 



10

 